DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 10/21/2020 was previously acknowledged. As noted in the Examiner’s Amendment below, claims 9, 11-15, and 17-20 have been amended and are rejoined. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant has not claimed priority to another application. Application 15/927,890 was filed 3/21/2018. 

Information Disclosure Statement
The IDS submitted on 10/22/2021 has been considered. The IDSs submitted on 12/06/2018, 7/10/2020, and 2/7/2021 were previously considered. 

Status of Claims
Applicant’s amended claims, filed 2/14/2021, have been entered. 
Claim 1 was amended. 
Claims 1, 9, 11, 12, 15, 17, and 18 have been further amended by Examiner’s Amendment below.
Claims 10 and 16 have been Cancelled by Examiner’s Amendment below. 
The TITLE has been amended by Examiner’s Amendment below. 
Claims 9, 11-15, and 17-20 have been rejoined.
Claims 1-9, 11-15, and 17-20 are currently pending in this application and have been allowed.   


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josh Blanton on 4/26/2022.
The application has been amended as follows: 

IN THE TITLE
METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT FOR IMAGE SEGMENTATION IN A SENSOR-BASED ENVIRONMENT

IN THE CLAIMS

1.	(Currently Amended)	A computer-implemented method to provide efficient processing of image data representing an environment comprising a plurality of items available for selection by one or more persons, the environment comprising a plurality of visual sensors distributed throughout the environment, the method comprising: 
	receiving image data from a visual sensor of the plurality of visual sensors; 
	segmenting the image data into a plurality of image segments, wherein each image segment of the plurality of image segments comprises associated discrete parts of the image data stored as the image segment in a memory device;
	classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, wherein the first image category has a predefined association with one or more items of the plurality of items or one or more persons, wherein the first image segment comprises associated discrete parts of the image data stored in the memory device as the first image segment and wherein the stored image data of the first image segment comprises image data associated with the first image category; 
	identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks; and
	executing the identified image processing task on the first image segment, wherein the image processing task processes only the image data associated with the first image segment. 

9.	(Currently Amended)	A system, to provide efficient processing of image data representing an environment comprising a plurality of items available for selection by one or more persons, the system comprising:
one or more computer processors;
a plurality of visual sensors distributed throughout the environment;
a memory containing program code which, when executed by the one or more computer processors, performs an operation comprising:	
	receiving image data from a visual sensor of the plurality of visual sensors; 
	segmenting the image data into a plurality of image segments, wherein each image segment of the plurality of image segments comprises associated discrete parts of the image data stored as the image segment in a memory device;
	classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, wherein the first image category has a predefined association with one or more items of the plurality of items or one or more persons, wherein the first image segment comprises associated discrete parts of the image data stored in the memory device as the first image segment and wherein the stored image data of the first image segment comprises image data associated with the first image category; 
	identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks; and
executing the identified image processing task on the first image segment, wherein the image processing task processes only the image data associated with the first image segment 



	
10.	(Cancelled)	 

11.	(Currently Amended)	The system of claim 9, wherein the plurality of predefined image categories 
	human faces; 
	high value items; 
	low value items; 
	grocery items; 
	restricted items; and 
	branded items; and
 wherein the image processing tasks comprise one or more of:
	facial recognition processing; 
	item identification processing; 
	environment auditing processing;
item value calculation processing; and 
	verification processing.

12.	(Currently Amended)	The system of claim 9, wherein the operation further comprises: 
identifying a subsequent image processing task associated with at least one of plurality of predefined image categories 
selecting subsequent image data in the predefined image category associated with the identified subsequent image processing task; and 
	executing the subsequent image processing task using only the selected subsequent image data.

15.	(Currently Amended)	A computer program product for a method to provide efficient processing of image data representing an environment comprising a plurality of items available for selection by one or more persons, the environment comprising a plurality of visual sensors distributed throughout the environment, the computer program product comprising:
	a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation that includes: 
	receiving image data from a visual sensor of the plurality of visual sensors; 
	segmenting the image data into a plurality of image segments, wherein each image segment of the plurality of image segments comprises associated discrete parts of the image data stored as the image segment in a memory device;
	classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, wherein the first image category has a predefined association with one or more items of the plurality of items or one or more persons, wherein the first image segment comprises associated discrete parts of the image data stored in the memory device as the first image segment and wherein the stored image data of the first image segment comprises image data associated with the first image category; 
	identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks; and
executing the identified image processing task on the first image segment, wherein the image processing task processes only the image data associated with the first image segment 




16.	(Cancelled)	 
17.	(Currently Amended)	The computer program product of claim 15, wherein the predefined image categories 
	human faces; 
	high value items; 
	low value items; 
	grocery items; 
	restricted items; and 
	branded items; and 
wherein the image processing tasks comprise one or more of:
	facial recognition processing; 
	item identification processing; 
	environment auditing processing;
item value calculation processing; and 
	verification processing. 

18.	(Currently Amended)	The computer program product of claim 15, wherein the operation further includes:
identifying a subsequent image processing task associated with at least one of the plurality of predefined image categories 
selecting subsequent image data in the predefined image category  
	executing the subsequent image processing task using only the selected subsequent image data.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The present invention is directed towards processing image data, classifying an image segment of the image data, and executing a processing task associated with the classification. Independent claims 1, 9, and 15 teaches the novel and non-obvious features of:
	efficient processing of image data representing an environment comprising a plurality of items available for selection by one or more persons, the environment comprising a plurality of visual sensors distributed throughout the environment, the method comprising: 
	receiving image data from a visual sensor of the plurality of visual sensors; 
	segmenting the image data into a plurality of image segments, wherein each image segment of the plurality of image segments comprises associated discrete parts of the image data stored as the image segment in a memory device;
	classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, wherein the first image category has a predefined association with one or more items of the plurality of items or one or more persons, wherein the first image segment comprises associated discrete parts of the image data stored in the memory device as the first image segment and wherein the stored image data of the first image segment comprises image data associated with the first image category; 
	identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks; and
	executing the identified image processing task on the first image segment, wherein the image processing task processes only the image data associated with the first image segment.
The Examiner notes the segmenting the image data into a plurality of image segments, wherein each image segment of the plurality of image segments comprises associated discrete parts of the image data stored as the image segment in a memory device, classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, wherein the first image category has a predefined association with one or more items of the plurality of items or one or more persons, wherein the first image segment comprises associated discrete parts of the image data stored in the memory device as the first image segment and wherein the stored image data of the first image segment comprises image data associated with the first image category, and identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks especially distinguishes the claimed invention from the prior art. 
While image processing is known, the specification of receiving image data from a visual sensor of the plurality of visual sensors; segmenting the image data into a plurality of image segments, wherein each image segment of the plurality of image segments comprises associated discrete parts of the image data stored as the image segment in a memory device; classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, wherein the first image category has a predefined association with one or more items of the plurality of items or one or more persons, wherein the first image segment comprises associated discrete parts of the image data stored in the memory device as the first image segment and wherein the stored image data of the first image segment comprises image data associated with the first image category; identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks; and executing the identified image processing task on the first image segment, wherein the image processing task processes only the image data associated with the first image segment is novel. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
	The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to image analysis. As noted in the Office Action mailed 11/15/2021, Puerini et al. (US 2015/0012396 A1) discloses automatically identifying an item when a user picks the item up from the shelf and adding the item to a shopping list of the user so the user doesn’t have to stop and pay while exiting the retail store. As additionally noted in the Office Action mailed 11/15/2021,  Glaser et al. (US 2017/0323376 A1) discloses collecting image data, segmenting the image data into a plurality of image segments and classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories wherein the first image segment only comprises image data associated with the fist image category, identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category and a predefined associating with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks. Brosnan et al. (US 2016/0110700 A1) discloses receiving location data identifying a plurality of areas visited by a person in a shopping environment,   identifying products in the location that the person visited, and performing an audit to determine if the person is in possession of the item. Ellison (US 2018/0253772 A1) discloses tracking a customer in a retail merchant location, identifying the customer via a camera, retrieving information regarding the identified customer, and tracking the products that a customer has shown interest in in order to provide and display relevant information to provide assistance to the customer. Puerini et al., Glaser et al., Brosnan et al., and Ellison does not anticipate nor render obvious: receiving image data from a visual sensor of the plurality of visual sensors; segmenting the image data into a plurality of image segments, wherein each image segment of the plurality of image segments comprises associated discrete parts of the image data stored as the image segment in a memory device; classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, wherein the first image category has a predefined association with one or more items of the plurality of items or one or more persons, wherein the first image segment comprises associated discrete parts of the image data stored in the memory device as the first image segment and wherein the stored image data of the first image segment comprises image data associated with the first image category; identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks; and executing the identified image processing task on the first image segment, wherein the image processing task processes only the image data associated with the first image segment.





Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Ellison (US 2018/0253772 A1) discloses tracking a customer in a retail merchant location, identifying the customer via a camera, retrieving information regarding the identified customer, and tracking the products that a customer has shown interest in in order to provide and display relevant information to provide assistance to the customer. 
	Reference B of the Notice of References Cited Brosnan et al. (US 2016/0110700 A1) discloses receiving location data identifying a plurality of areas visited by a person in a shopping environment,   identifying products in the location that the person visited, and performing an audit to determine if the person is in possession of the item.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625